Citation Nr: 0924557	
Decision Date: 06/30/09    Archive Date: 07/07/09	

DOCKET NO.  05-28 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, on a 
direct basis, or as secondary to service-connected sleep 
apnea and/or sinusitis. 

2.  Entitlement to service connection for headaches, on a 
direct basis, or as secondary to service-connected sleep 
apnea and/or sinusitis, or medication therefore. 

3.  Entitlement to service connection for a disorder 
characterized by fatigue, on a direct basis, or as secondary 
to service-connected sleep apnea or medication therefore.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in October 2008, at 
which time it was remanded for additional development.  In a 
decision accompanying that remand, the Board denied 
entitlement to service connection for prostate cancer, as 
well as an evaluation in excess of 30 percent for service-
connected sinusitis.  The case is now, once more, before the 
Board for appellate review.  


FINDINGS OF FACT

1.  Essential hypertension is not shown to have been present 
in service, or for many years thereafter, nor is it in any 
way causally related to a service-connected disability or 
disabilities, including sleep apnea or sinusitis.

2.  Chronic headaches are not shown to have been present in 
service, or for many years thereafter, nor are they in any 
way causally related to a service-connected disability or 
disabilities, including sleep apnea or sinusitis.  

3.  A chronic disorder characterized by fatigue is not shown 
to have been present in service, or for many years 
thereafter, nor is it in any way causally related to a 
service-connected disability or disabilities, including sleep 
apnea.  


CONCLUSIONS OF LAW

1.  Essential hypertension was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2.  Essential hypertension is not in any way proximately due 
to, the result of, or aggravated by a service-connected 
disability or disabilities.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).  

3.  Chronic headaches were not incurred in or aggravated by 
active military service, nor is such a disability proximately 
due to, the result of, or aggravated by a service-connected 
disability or disabilities.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).  

4.  A chronic disorder characterized by fatigue was not 
incurred in or aggravated by active military service, nor is 
such a disability proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a 
videoconference hearing before the undersigned Veterans Law 
Judge in June 2008, as well as service treatment records, VA 
and private treatment records and examination reports, and 
various submitted articles.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this determination, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claims, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for 
essential hypertension, as well as for chronic headaches, and 
a disorder characterized by fatigue.  In pertinent part, it 
is contended that all of the aforementioned disabilities had 
their origin during the Veteran's period of active military 
service.  In the alternative, it is contended that the 
Veteran's current hypertension and headaches are in some way 
proximately due to, the result of, or aggravated by service-
connected sleep apnea or sinusitis, or medication therefore.  
Finally, it is contended that the Veteran's fatigue is in 
some way proximately due to, the result of, or aggravated by 
his service-connected sleep apnea, or medication for 
essential hypertension.  

Law & Regulations

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, and cardiovascular/renal disease, 
including hypertension, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a Veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised Section 3.310(b) [the 
existing provisions of 38 C.F.R. § 3.310(b) were moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by the service-connected 
condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. Part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (September 7, 2006).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background & Analysis

In the present case, service treatment records are negative 
for history, complaints, or abnormal findings indicative of 
the presence of hypertension, headaches, or fatigue.  In 
point of fact, at the time of a service separation 
examination in July 1974, the Veteran's heart and vascular 
system were entirely within normal limits, as was a 
neurologic evaluation.  Significantly, at the time of service 
separation, no pertinent diagnoses was noted.  Moreover, a VA 
general medical examination conducted in January 1975 was 
similarly negative for evidence of any of the disabilities at 
issue.  

The earliest clinical indication of the presence of chronic 
headaches is revealed by VA outpatient treatment records 
dated in February 2001, almost 27 years following the 
Veteran's discharge from service, at which time there was 
noted the presence of occasional tension nuchal headaches.  
In like manner, essential hypertension was first noted no 
earlier than November 2002, more than 28 years following the 
Veteran's discharge from service, at which time the clinical 
assessment was of "new diagnosis hypertension."  Complaints 
of chronic fatigue and a "lack of endurance," (attributed by 
the Veteran to his sinusitis) were first reported during the 
course of a VA medical examination in November 2004, more 
than 30 years following the Veteran's discharge from active 
service.  

The Board observes that, during the course of VA outpatient 
treatment in March 2003, it was noted that the Veteran had 
been experiencing headaches since being placed on new 
medication for his hypertension.  Moreover, during the course 
of subsequent VA outpatient treatment in January 2004, the 
Veteran was described as suffering from either tension 
headaches, or headaches secondary to his hypertension.  

Significantly, at the time of a subsequent VA medical 
examination in April 2006, the Veteran indicated that, since 
2002, his headaches had become progressively worse, though 
they were present mostly when he was taking medication for 
his hypertension.  According to the Veteran, these headaches 
were usually present in the cervical and occipital aspect of 
his head, and often felt like a "strain on his neck."  When 
further questioned, the Veteran indicated that most of his 
headaches were "related to stress," and that, while working 
in a previous stressful environment, they had been more 
frequent.  However, since the Veteran had left that job, his 
headaches had improved.  The Veteran described his occasional 
headaches as located primarily in the frontal aspect of his 
head, and mostly associated with flareups of his sinus 
condition.  However, these headaches were not very frequent.  
According to the Veteran, he was currently receiving no 
medical treatment for his headaches.  

As regards his hypertension, the Veteran indicated that, in 
the year 2000, following his discharge from military service, 
a civilian doctor had informed him that his blood pressure 
was high, resulting in a diagnosis of hypertension.  
According to the Veteran, symptoms related to his 
hypertension included headaches.  The Veteran further 
indicated that he had begun to experience some fatigue, which 
he attributed to his sleep apnea.  

On physical examination, the Veteran's blood pressure in the 
sitting position was 162/76, while in the standing position, 
it was 165/79.  Blood pressure in the supine position was 
164/70.  

Radiographic studies of the Veteran's cervical spine 
conducted as part of his examination demonstrated anatomical 
alignment, without evidence of focal osseous lesions.  
However, there was mild to moderate degenerative disc disease 
at the levels of the 5th through the 7th cervical vertebrae.  
Also noted was an uncinate progress hypertrophy resulting in 
mild bilateral foraminal encroachment at the level of the 6th 
and 7th cervical vertebrae, though with no significant soft 
tissue abnormality.

The pertinent diagnoses noted were musculoskeletal headaches 
secondary to mild to moderate degenerative disc disease of 
the cervical spine; and isolated systolic hypertension.  

According to the examiner, following a review of the 
Veteran's VA medical records, and taking into account his 
physical examination and laboratory reports, it was his (the 
examiner's) medical opinion that the Veteran's 
musculoskeletal headaches were less likely than not secondary 
to his chronic sinusitis.  This was particularly the case 
given that all of the Veteran's symptoms were related to his 
neck, and that even his headaches "looked like" he had some 
neck strain.  Moreover, this was consistent with his 
radiographic studies showing mild to moderate degenerative 
changes in the cervical spine, which were more likely causing 
his headaches than his service-connected sinus condition.

Regarding the Veteran's hypertension, it was the opinion of 
the examiner that it was less likely than not secondary to 
the Veteran's maxillary sinusitis.  This was premised on the 
fact that maxillary sinusitis was not one of the risk factors 
for hypertension.  Moreover, the Veteran's father had 
hypertension, making it most likely that the Veteran's 
hypertension was hereditary in origin, and not secondary to 
his sinusitis.  Finally, none of the aforementioned 
conditions had been worsened by the Veteran's sinusitis, 
given that his sinusitis had been stable, and even improved 
with medical treatment.  

In correspondence of September 2006, the Veteran's private 
physician wrote that the Veteran was on multiple medications 
for control of his blood pressure, and that these medications 
had their own side effects, including fatigue.  

The Board notes that, during the course of a VA examination 
in May 2007, which examination, it should be noted, involved 
a full review of the Veteran's claims folder and other 
medical records, the Veteran indicated that, while he was 
told that he had borderline elevated blood pressure in 1999, 
he was not treated for that disability until 2003.  
Significantly, by the Veteran's own admission, he experienced 
no side effects from his blood pressure medication.  Review 
of the Veteran's claims folder showed evidence of documented 
elevated blood pressure in February 2001, and once again in 
November 2002.  Significantly, following completion of the 
examination, including a careful review of the Veteran's 
claims folder, medical records, and current findings, it was 
the opinion of the examiner that the Veteran's hypertension 
was less likely than not secondary to service-connected sleep 
apnea.  In fact, the Veteran's hypertension predated his 
diagnosis of sleep apnea.  

As of the time of a recent VA medical examination in December 
2008, which examination, once again, involved a full review 
of the Veteran's claims folder and medical records, it was 
noted that a review of those records showed no documentation 
of hypertension, headaches, or fatigue during the Veteran's 
period of active military service.  Also noted was that a 
private ear, nose and throat consultant was of the opinion 
that the Veteran's sleep apnea, headaches, and hypertension 
were all related to his morbid obesity, inasmuch as he was 
approximately 100 pounds overweight.  Following examination, 
the Veteran received diagnoses of essential hypertension, and 
fatigue/headaches attributed (by the Veteran) to chronic 
sinusitis.  

Following a careful review of the Veteran's claims folder, 
his medical records, and current findings, it was the opinion 
of the examiner that the Veteran's hypertension was less 
likely than not secondary to sleep apnea.  This was 
particularly the case given the fact that a previous 
Compensation & Pension Examination dated in May 2007, as well 
as a review of electronic medical records, showed that the 
Veteran's hypertension predated his diagnosis of sleep apnea.  
Moreover, based on a review of electronic medical records, 
there was no aggravation of the Veteran's hypertension by his 
sleep apnea, as evidenced by a number of blood pressure 
determinations following the Veteran's diagnosis of sleep 
apnea.  

The examiner further indicated that, in his opinion, the 
Veteran's headaches and fatigue were less likely than not 
related to sleep apnea.  This was the case given that the 
Veteran's sleep apnea, headaches, and hypertension had been 
attributed to his morbid obesity.  According to the examiner, 
a review of medical literature had confirmed this conclusion.  
Moreover, there was accumulating evidence that obesity, by 
way of inflammation, insulin resistance, visceral adiposity, 
and central neuromechanisms played a major role in the 
pathogenesis of sleep apnea, and sleepiness.  According to 
the Annals of the New York Academy of Science dated in 
November 2006, excessive daytime sleepiness and fatigue had 
been associated with obesity.  

Based on the aforementioned, it is clear that the Veteran's 
hypertension, headaches, and fatigue did not, in fact, have 
their origin during his period of active military service.  
In point of fact, the earliest clinical indication of the 
presence of any of those disabilities is at a point or points 
in time many years removed from the Veteran's discharge from 
active military service.  Similarly clear is that the 
Veteran's hypertension and headaches are not in any way 
causally related to service-connected sleep apnea or 
sinusitis.  Rather, the weight of the evidence is to the 
effect that the Veteran's hypertension is, at least to some 
extent, hereditary in nature, or, in any event, unrelated to 
sleep apnea or sinusitis.  The Veteran's headaches are 
likewise unrelated to a service-connected disability or 
disabilities, having been described as either tension 
headaches compounded by mild to moderate degenerative disc 
disease of the cervical spine, or in some way related to 
medication for (nonservice-connected) hypertension.  Finally, 
to the extent the Veteran suffers from chronic fatigue, that 
fatigue is not shown to be in any way related to service-
connected sleep apnea.  Rather, pertinent evidence of record 
is to the effect that the Veteran's fatigue might be in some 
way related to his medication for (nonservice-connected) 
hypertension.  As noted, service connection for hypertension 
is not in effect; thus, service connection for any disorder 
therefrom is denied as a matter of law.

The Board acknowledges that, during the course of the 
aforementioned correspondence in December 2006, the Veteran's 
private physician indicated that "studies (had) proven that 
hypertension, fatigue, and headaches (were) all among 
secondary effects of obstructive sleep apnea due to the lack 
of oxygen that the heart muscle and other vital organs do not 
receive during apneic stages."  However, that physician 
failed to provide specific information, to include the name 
and/or date, of any of those studies.  Significantly, various 
VA examiners, and, in particular, the VA physician who 
conducted the Veteran's December 2008 examination, have 
provided a specific rationale and/or references for their 
conclusions, to include the Annals of the New York Academy of 
Science.  In that regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that the probative value 
of a physician's statement is dependent, at least in part, 
upon the extent to which it reflects both clinical data or 
other rationales to support the opinion."  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current hypertension, 
headaches, or fatigue, first persuasively documented many 
years following service discharge, with any incident or 
incidents of his period of active military service.  Nor has 
it been persuasively demonstrated that the Veteran's 
hypertension, headaches, or fatigue are in any way 
proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  Moreover, the 
Veteran's appellate assertions are of no probative value.  
The Veteran, as a lay person, is not competent to establish 
the etiology of any disorder discussed herein.  The 
complexities of these disabilities require medical expertise 
to establish causation.  Under the circumstances, the 
evidence preponderates against the Veteran's claims and is 
not in equipoise.  The Veteran's claims for service 
connection must be denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
June and August 2005, as well as in March 2006 and October 
2008.  In those letters, VA informed the Veteran that, in 
order to substantiate his claims for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the postservice disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.  The Veteran was further advised that, in 
order to substantiate his claims for service connection on a 
secondary basis, the evidence needed to demonstrate that the 
disability for which service connection was being sought was 
in some way proximately due to, the result of, or aggravated 
by a service-connected disability or disabilities.  To the 
extent there existed any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claims.  Moreover, neither the Veteran nor his representative 
has raised allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  



ORDER

Service connection for hypertension, on a direct basis, or as 
secondary to service-connected sleep apnea and/or sinusitis, 
is denied.  

Service connection for headaches, on a direct basis, or as 
secondary to service-connected sleep apnea and/or sinusitis, 
or medication therefore, is denied.  

Service connection for a disorder characterized by fatigue, 
on a direct basis, or as secondary to service-connected sleep 
apnea, or medication therefore, is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


